NUMBER 13-03-635-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




RADNOR CHEMICAL CORPORATION, 
STYROCHEM U.S., LTD., STYROCHEM 
CANADA, LTD. AND WINCUP HOLDINGS, INC.,		Appellants,


v.


CHEVRON PHILLIPS CHEMICAL COMPANY, L.P., 
CHEVRON PHILLIPS HOLDINGS, L.L.C., 
AND CHEVRON CHEMICAL COMPANY, L.L.C.,	Appellees.



On appeal from the 164th  District Court
of Harris County, Texas.




MEMORANDUM OPINION
 
Before Justices Rodriguez, Castillo, and Garza

Opinion Per Curiam

	Appellants, RADNOR CHEMICAL CORPORATION, STYROCHEM U.S., LTD.,
STYROCHEM CANADA, LTD. and WINCUP HOLDINGS, INC., perfected an appeal
from a judgment entered by the 164th District Court of Harris County, Texas, in cause
number 2002-65507.  After the clerk's record was filed, the parties filed an agreed
motion to vacate judgment and dismiss with prejudice.  In the motion, the parties state
that they have agreed to settle their dispute and resolve all issues raised in this
lawsuit.  As part of the settlement, the parties jointly request and move this Court to
vacate the final summary judgment order entered by the trial court on June 13, 2003,
and dismiss this cause with prejudice with each party to bear its own costs.
	The Court, having considered the documents on file and the parties' agreed 
motion, is of the opinion that the motion should be granted.  The agreed motion to
vacate judgment and dismiss with prejudice is GRANTED.  The judgment of the trial
court is VACATED, and the appeal is hereby DISMISSED.  Costs of appeal are
adjudged against the party incurring same.
							PER CURIAM

Opinion delivered and filed this
the 26th day of November, 2003.